DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Johnson et al. (US 20180212275, hereinafter referred to as “Johnson”).
As to Claim 1: Johnson teaches a compound with the chemical structure:

    PNG
    media_image1.png
    139
    256
    media_image1.png
    Greyscale
[0128], wherein R1 is an alkyl group, R2 is an aryl group, and both R1 and R2 include a fluorine [0128].
As to Claim 2: Johnson teaches the composition of claim 1 (supra). Johnson further teaches that the metal ion is lithium [0068].
As to Claim 3: Johnson teaches the composition of claim 1 (supra). Where R1 is a C1 fluorinated aryl [0128].
As to Claim 4-8: Johnson teaches the composition of claim 1 (supra). Where R2 is a fluorinated aryl, R1 is a C1 fluorinated alkyl, and M can be lithium [0068. 0128].

s 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. (US 2018/0208712, hereinafter referred to as “Chen”)..
As to Claims 1-7: Chen teaches a composition with the structure

    PNG
    media_image2.png
    202
    242
    media_image2.png
    Greyscale
(Fig. 13). 


Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen et al. (US 2018/0208712, hereinafter referred to as “Chen”).
As to Claim 9-16: Chen teaches a polymer with the composition 

    PNG
    media_image3.png
    239
    264
    media_image3.png
    Greyscale
(Fig. 14), which meets the instant claims composition wherein m = 3 , and n =m in the recited composition which can be 100 [0201] and Z meets the claimed composition where M is a metal ion such as Li [0159], R1 is an alkyl and R3 is an arylene and L is O and both R1 and R2 have fluorines (Fig 14).
As to Claim 17: Chen teaches the composition of claim 9 (supra). Chen further teaches that the composition can be used in a battery [0232].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 11, 21, 40, 130, 132-144 of copending Application No. 15/876,106 (reference both the instant and the copending application claims are drawn to the same chemical composition and structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,892,520. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to chemical composition with the same structure.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767